Russell, J.
1. The possession of an internal revenue special-tax receipt
for the retail or wholesale selling of spirituous, malt, or intoxicating liquors is, by the terms of the statute, only prima facie evidence of the guilt of one on trial for the unlawful sale of such liquors.
2. In the present case the inference of guilt, arising from the possession of such an internal revenue special-tax receipt, was completely rebutted by the uneontradicted testimony of.the only witness in the case, that the accused had not in fact sold any intoxicating liquors, and that he was induced by an internal revenue officer of the United States government to take out a revenue license after he had come into the possession of a quantity of whisky which, according to the uneontradicted evidence, was ordered for himself and a number of others, and was delivered!to the accused by a common carrier; the accused acting solely as agent for the buyer, and in no sense as agent for the seller of the liquor.
3. The verdict, being without evidence , to support it, was contrary to law, and the court erred in refusing a new trial. Judgment reversed.